UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53159 United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Boulevard, Suite 100, Richardson, Texas75080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x 1 UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-Q Quarter Ended June 30, 2008 Page Item 1. Financial Statements. Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 (Audited) 3 Statements of Operations for the three and six months ended June 30, 2008 and 2007 (Unaudited) 4 Statements of Cash Flows for thesixmonths ended June 30, 2008 and 2007 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4T. Controls and Procedures. 19 PART II OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 5. Other Information. 21 Item 6. Exhibits. 21 Signatures. 22 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING III, L.P. BALANCE SHEETS June 30, 2008 (Unaudited) December 31, 2007 (Audited) Assets: Cash and cash equivalents $ 18,410,821 $ 586,642 Restricted cash 3,033,905 665,174 Accrued interest receivable 1,766,246 437,324 Accrued interest receivable – related party 231,571 676,716 Mortgage notes receivable, net 112,185,884 76,858,885 Mortgage notes receivable – related party, net 44,144,778 23,190,872 Partnership interest subscriptions receivable 100 100 Deferred offering costs 1,071,716 2,605,788 Other assets 32,510 70,932 Total assets $ 180,877,531 $ 105,092,433 Liabilities and Partners’ Capital Liabilities: Accounts payable $ 172,099 $ 37,253 Accrued liabilities 105,619 86,668 Accrued liabilities – related party 1,773,876 2,892,774 Escrow payable 1,411,990 665,174 Line of credit - 2,325,028 Total liabilities 3,463,584 6,006,897 Commitments and contingencies - - Partners’ Capital: Limited partners’ capital:17,500,000 units authorized; 9,916,821 units issued and outstanding at June 30, 2008 and 5,509,316 units issued and outstanding at December 31, 2007 177,257,148 98,978,590 General partner’s capital 156,799 106,946 Total partners’ capital 177,413,947 99,085,536 Total liabilities and partners’ capital $ 180,877,531 $ 105,092,433 See accompanying notes to financial statements (unaudited). 3 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues: Interest income $ 5,102,717 $ 1,513,382 $ 9,025,632 $ 2,326,601 Credit enhancement fees – related party - 154,207 - 296,394 Mortgage and transaction service revenues 500,859 160,324 782,690 247,107 Total revenues 5,603,576 1,827,913 9,808,322 2,870,102 Expenses: Interest expense - 91,523 1,500 192,269 General and administrative 1,068,819 336,211 1,751,671 505,063 Total expenses 1,068,819 427,734 1,753,171 697,332 Net income $ 4,534,757 $ 1,400,179 $ 8,055,151 $ 2,172,770 Earnings allocated to limited partners $ 4,062,688 $ 1,254,829 $ 7,218,996 $ 1,947,223 Earnings per limited partnership unit, basic and diluted $ 0.48 $ 0.58 $ 0.98 $ 1.23 Weighted average limited partnership units outstanding 8,518,469 2,157,755 7,356,036 1,582,866 Distributions per weighted average limited partnership units outstanding $ 0.46 $ 0.29 $ 0.91 $ 0.57 See accompanying notes to financial statements (unaudited). 4 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF CASH FLOWS (Unaudited) SixMonths Ended June 30, 2008 2007 Operating Activities Net income $ 8,055,151 $ 2,172,770 Adjustment to reconcile net income to net cash provided by operating activities: Provision for loan losses 90,256 22,972 Amortization 29,688 29,383 Changes in operating assets and liabilities: Accrued interest receivable (1,328,922 ) (23,902 ) Accrued interest receivable – related party 445,145 (293,481 ) Other assets 8,734 49,800 Accounts payable 134,846 (1,913 ) Accrued liabilities 18,951 (48,443 ) Net cash provided by operating activities 7,453,849 1,907,186 Investing Activities Investments in mortgage notes receivable (66,972,948 ) (25,865,282 ) Investments in mortgage notes receivable – related party (36,669,059 ) (5,775,015 ) Receipts from mortgage notes receivable 31,555,692 116,850 Receipts from mortgage notes receivable – related party 15,715,153 85,786 Net cash used in investing activities (56,371,162 ) (31,437,661 ) Financing Activities Net proceeds from (payments on) line of credit (2,325,028 ) (2,421,544 ) Limited partner contributions 86,552,893 37,459,147 Limited partner distributions (6,696,013 ) (908,110 ) Limited partner distribution reinvestment 2,370,590 267,288 Limited partner redemption (1,057,677 ) - General partner distributions (786,302 ) (190,420 ) Escrow payable 746,816 1,554,805 Restricted cash (2,368,731 ) (1,554,805 ) Payments of offering costs (10,110,230 ) (433,574 ) Payments of deferred offering costs 1,534,072 - Accrued liabilities – related party (1,118,898 ) 302,501 Net cash provided by financing activities 66,741,492 34,075,288 Net increase (decrease) in cash and cash equivalents 17,824,179 4,544,813 Cash and cash equivalents at beginning of period 586,642 672,107 Cash and cash equivalents at end of period $ 18,410, 821 $ 5,216,920 Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ - $ 196,694 See accompanying notes to financial statements (unaudited). 5 UNITED DEVELOPMENT FUNDING III, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) A. Nature of Business United
